Citation Nr: 0327014	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than June 8, 1999, 
for the award of a compensable disability rating for service 
connected otitis media.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from November 1942 to March 1946.

During a May 2003 hearing on appeal before the undersigned 
Veterans Law Judge, the veteran indicated his belief that 
previous rating decisions were incorrect.  Due to clear and 
unmistakable error in rating decisions of June 1949 and 
March 1964, he was not receiving compensation for his 
service connected otitis media.  It was argued that the 
otitis media was symptomatic since service but the rating 
actions did not recognize the disability as compensably 
disabling.

A finding of clear and unmistakable error in a previous 
rating decision would have an effect on the issue of 
entitlement to an earlier effective date and these matters 
are inextricably intertwined.  Therefore, prior to further 
review of the claim on appeal, it is desirable that the RO 
review the veteran's clear and unmistakable error claims.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded to cure a procedural defect, the RO 
must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice regarding his 
claim for entitlement to an earlier effective date.  

We note that the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice and assistance 
requirements are not applicable in claims of clear and 
unmistakable error in a prior final RO decision due to the 
unique nature of such claims.  Parker v. Principi, 15 Vet. 
App. 407 (2002).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should adjudicate the issues 
of whether a June 1949 rating decision, 
denying service connection for otitis 
media was clearly and unmistakably 
erroneous and whether a March 1964 rating 
decision, denying a compensable 
disability rating for otitis media was 
clearly and unmistakably erroneous, 
providing the veteran with notice as to 
his appellate rights and procedures as 
appropriate.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


